DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022, 01/19/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2016-132629 filed on 07/04/2016. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected on the ground of statutory double patenting as being obvious over claim 1 of U.S. Patent US11200787B2. Claim 1 of US11200787B2 teaches identical limitations to claim 1.
Claim 2 is rejected on the ground of statutory double patenting as being obvious over claim 1 of U.S. Patent US11200787B2. Claim 1 of US11200787B2 teaches identical limitations to claim 2.
Claim 3 is rejected on the ground of statutory double patenting as being obvious over claim 3 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 3.
Claim 4 is rejected on the ground of statutory double patenting as being obvious over claim 4 of U.S. Patent US11200787B2. Claim 4 of US11200787B2 teaches identical limitations to claim 4.
Claim 5 is rejected on the ground of statutory double patenting as being obvious over claim 5 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 5.
Claim 6 is rejected on the ground of statutory double patenting as being obvious over claim 6 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 6.
Claim 7 is rejected on the ground of statutory double patenting as being obvious over claim 7 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 7.
Claim 8 is rejected on the ground of statutory double patenting as being obvious over claim 8 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 8.
Claim 9 is rejected on the ground of statutory double patenting as being obvious over claim 9 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 9.
Claim 10 is rejected on the ground of statutory double patenting as being obvious over claim 10 of U.S. Patent US11200787B2. Claim 3 of US11200787B2 teaches identical limitations to claim 10.
Claim 11 is rejected on the ground of statutory double patenting as being obvious over claim 13 of U.S. Patent US11200787B2. Claim 13 of US11200787B2 teaches identical limitations to claim 11.
Claim 12 is rejected on the ground of statutory double patenting as being obvious over claim 14 of U.S. Patent US11200787B2. Claim 14 of US11200787B2 teaches identical limitations to claim 12.
Claim 13 is rejected on the ground of statutory double patenting as being obvious over claim 15 of U.S. Patent US11200787B2. Claim 15 of US11200787B2 teaches identical limitations to claim 13.
Claim 14 is rejected on the ground of statutory double patenting as being obvious over claim 16 of U.S. Patent US11200787B2. Claim 16 of US11200787B2 teaches identical limitations to claim 14.
Claim 15 is rejected on the ground of statutory double patenting as being obvious over claim 17 of U.S. Patent US11200787B2. Claim 17 of US11200787B2 teaches identical limitations to claim 15.
Claim 17 is rejected on the ground of statutory double patenting as being obvious over claim 19 of U.S. Patent US11200787B2. Claim 19 of US11200787B2 teaches identical limitations to claim 17.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki (JP2009050970) in view of Mizushina (JP2012038339).
Regarding claim 1, Mochizuki teaches A first robot comprising a processing circuitry configured to:
acquire sensing data related to a first monitoring target ([0018] disclosing abnormality detection unit (acquiring unit) that includes detection sensors to detect changes in the robot itself (first monitoring target)); 
determine the first monitoring target is in a first abnormal state based on the sensing data ([0018] disclosing control unit determining when a state is abnormal based on a sensor that senses the remaining battery level, i.e., robot 1a “first monitoring target” can determine its remaining battery level to determine abnormal state”).
control, based on the determination the first monitoring target is in the first abnormal state, transmission of a first alert mode transition request signal is transmitted to a second robot ([0043] disclosing the control unit controlling communication and transmitting a signal request to another robot 1 upon determining that there is abnormality in robot 1a “first monitoring target”,
execute, based on monitor of the first monitoring target by the second robot, a charging operation ([0079]-[0080] disclosing the robot 15b “second robot” monitors the robot 15a “first monitoring target” and charges the first robot is charged. This is interpreted as executing a charging operation based on monitoring of the first monitoring target by the second robot).
Mochuziki does not teach wherein in the first abnormal state the first monitoring target is absent within a monitoring range of the first robot.
Mizushina teaches wherein in the first abnormal state the first monitoring target is absent within a monitoring range of the first robot ([0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitoring range when in the bathroom).
	Mochizuki and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki to incorporate the teaching of Mizushina of a state in which the first monitoring target is not present within a monitoring range of the robot as the abnormal state in order to issue an emergency notice to a relative to check on the monitored target when they are not detected for a long time.

Regarding claim 2, Mochizuki as modified by Mizushina teaches the first robot according to claim 1, wherein the processing circuitry is further configured to:
control reception of a second alert mode transition request signal related to a second monitoring target (Mochizuki [0014] disclosing that all the plurality of robot 1 “1a and 1b”  that can be rescue robots, thus it is interpreted that when robot 1b transmits a second abnormality signal “ second alert mode transmission request signal” relating to an abnormality in itself “robot 1b second monitoring target”, Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode based on the received second alert mode transition request from robot 1b);
and transition to an alert mode based on the received second alert mode transition request signal (Mochizuki [0014] disclosing that all the plurality of robot 1 “1a and 1b”  that can be rescue robots, thus it is interpreted that when robot 1b transmits a second abnormality signal “alert mode transmission request signal” relating to an abnormality in itself “second monitoring target”, Robot 1a will become a rescue robot which is interpreted as transitioning to alert mode based on the received second alert mode transition request from robot 1b).
Regarding claim 3, Mochizuki as modified by Mizushina teaches the first robot according to claim 2, wherein the received second alert mode transition request signal includes identification information that indicates the second monitoring target, (Mochizuki[0022] disclosing the abnormal transition signal to include abnormal state information and position information which is interpreted as identification information, it is understood that the first and second signal include the same information).
 the second monitoring target is absent within a monitorable range of the second robot (Mizushina [0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitoring range when in the bathroom), and
the processing circuitry, in the alert mode, is further configured to search for the second monitoring target indicated by the identification information (Mochizuki [0048] disclosing the control unit of the rescue robot extracts the position information from the signal (first or second) and starts walking towards the robot in the abnormal state, this is interpreted as searches for the second monitoring target indicated by identification information from the signal received).

Regarding claim 7, Mochuziki as modified by Mizushina teaches the first robot according to claim 2, wherein the processing circuitry is further configured to determine a second abnormal state of the first monitoring target present within a monitorable range of the first robot (Mochuziki [0047] disclosing the control unit of robot 1b determining that robot 1a (monitoring target) is in abnormal state while passing by the vicinity which is understood to mean within a monitorable range. The second abnormal state could be any of low battery or broken wheels [0020]).

Regarding claim 8, Mochuziki as modified by Mizushina teaches the first robot according to claim 7, wherein the processing circuitry is further configured to:
determine the second abnormal state of the first monitoring target based on sensing data (Mochuziki [0047] disclosing the control unit of robot 1b determining that robot 1a “monitoring target” is in abnormal state while passing by the vicinity which is understood to mean within a monitorable range. The second abnormal state could be any of low battery or broken wheels [0020]);
transitions to the alert mode based on the second abnormal state of the first monitoring target (Mochuziki [0076] disclosing the robot that received the alert signal and is in rescue mode “transitions to alert mode”. The second abnormal state could be any of low battery or broken wheels [0020]);
and controls output of a first notification indicating the second abnormal state of the first monitoring target (Mochuziki [0082] disclosing the monitor “notifying unit” outputs notification of the abnormal state. [0027] disclosing the monitor displays the abnormal state of the robot. The second abnormal state could be any of low battery or broken wheels [0020]).

	Regarding claim 9, Mochuziki as modified by Mizushina  teaches the first robot according to claim 8, wherein the received second alert mode transition request signal includes specific information (Mochizuki [0014] disclosing that all the plurality of robots are robot 1 which is understood that robot 1a and robot 1b are both rescue robot, thus it is interpreted that when robot 1b transmits a second abnormality signal “alert mode transmission request signal” relating to an abnormality in itself “second monitoring target”, Robot 1a will become a rescue robot which is interpreted as transitioning to second alert mode. [0027]-[0030] discloses the robot receives the abnormal state of another robot, i.e., second alert mode transition request includes specific information).
the processing circuitry is further configured to control output of a second notification to the first monitoring target and the second notification includes specific information ([0076] disclosing the robot that received the alert signal and is in rescue mode “second alert mode” uses the notification unit to notify another person “first monitorable target” of the abnormal state of another robot or of an injured person).

Regarding claim 10, Mochuziki as modified by Mizushina teaches the first robot according to claim 9, wherein the processing circuitry, in the alert mode, is further configured to search for the second robot that is a transmission source of the second alert mode transition request signal(Mochuziki [0048] disclosing the control unit of the rescue robot extracts the position information from the signal (first or second) and starts walking towards the robot in the abnormal state, this is interpreted as searches for the second monitoring target indicated by identification information from the signal received).

Regarding claim 11, Mochizuki as modified by Mizushina and Zheng teaches the first robot according to claim 2 wherein the processing circuitry is further configured to recognize a specific state of the first monitoring target based on the sensing data (Mochizuki [0043] disclosing the control unit controlling communication and transmitting a signal request “alert mode” to another robot 1 upon determining that there is abnormality in robot 1a(monitoring target). [0020] disclosing the specific state can be abnormality in wheels or low battery).
transition to the alert mode based on the recognized specific state of the first monitoring target (Mochizuki [0043] disclosing the control unit controlling communication and transmitting a signal request “alert mode” to another robot 1 upon determining that there is abnormality in robot 1a(monitoring target). [0020] disclosing the specific state can be abnormality in wheels or low battery).

Regarding Claim 12 Mochuziki as modified by Mizushina teaches the first robot according to claim 1. Mochuziki as modified by Mizushina does not yet teach wherein the processing circuitry is further configured to recognize an emotion of the first monitoring target; and transition to the alert mode based on the recognized emotion of the first monitoring target.     
Mizushina teaches wherein the processing circuitry is further configured to recognize an emotion of the first monitoring target; and transition to the alert mode based on the recognized emotion of the first monitoring target ([0042] disclosing recognizing a scream of the monitored person “first monitoring target” and issuing an emergency notification “transition to alert mode”).
Mochizuki as modified by Mizushina and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina to incorporate the teaching of Mizushina of wherein the processing circuitry is further configured to recognize an emotion of the first monitoring target; and transition to the alert mode based on the recognized emotion of the first monitoring target in order to notify a relative or an emergency line of an abnormal state of the monitored target.

Regarding Claim 13 Mochuziki as modified by Mizushina teaches the first robot according to claim 11. Mochuziki as modified by Mizushina does not yet teach wherein the processing circuitry is further configured to recognize the specific state of the first monitoring target as a sleep state; and transition to the alert mode based on the sleep state of the first monitoring target.
Mizushina teaches wherein the processing circuitry is further configured to recognize the specific state of the first monitoring target as a sleep state; and transition to the alert mode based on the sleep state of the first monitoring target ([0041] disclosing if the person is not detected for too long for example sleeping too long, a warning is emitted).
Mochizuki as modified by Mizushina and Mizushina are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina to incorporate the teaching of Mizushina of wherein the processing circuitry is further configured to recognize the specific state of the first monitoring target as a sleep state; and transition to the alert mode based on the sleep state of the first monitoring target in order to notify a relative or an emergency line of an abnormal state of the monitored target.

Regarding claim 14, Mochuziki as modified by Mizushina and Zheng teaches The first robot according to claim 2, wherein the second alert mode transition request signal includes position information of the second robot and information indicating an abnormal state of the second monitoring target and the second robot is a transmission source of the second alert mode transition request signal (Mochuziki [0048] disclosing the control unit of the rescue robot extracts the position information from the signal (first or second) and starts walking towards the robot in the abnormal state. this is interpreted as including the position information and the abnormal state of a second monitoring target indicated by identification information from the signal received by the rescue robot from a second robot as taught above in [0027]-[0030]).

Regarding claim 15, Mochuziki as modified by Mizushina teaches the first robot according to claim 1, further comprising a drive unit configured to move in a real space, wherein the processing circuitry is further configured to control the drive unit based on a condition that the first monitoring target is included within a monitorable range of the first robot (Mochuziki [0041] disclosing the control unit controlling the drive unit when during normal motion which is understood to mean also during rescue missions. [0048] disclosing the robot walking towards the robot in the abnormal state which is understood to mean in a monitorable range and it is understood to be driven by the drive unit).

Claim 17 is rejected for similar reasons as claim 1, see above rejection. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki (JP2009050970) in view of Mizushina (JP2012038339) and Ni (CN103869824) and Lin (US20090015404).
Regarding claim 4, Mochizuki as modified by Mizushina teaches the first robot according to claim 3. Mochizuki as modified by Mizushina and Zheng does not teach wherein the processing circuitry is further configured to control transmission of specific information to the second robot ([0043] disclosing the control unit controlling communication and transmitting a signal request to another robot 1 upon determining that there is abnormality in robot 1a “first monitoring target”).
Mochizuki as modified by Mizushina does not teach the specific information indicates that the search for the second monitoring target is successful, and the second robot is a transmission source of the second alert mode request signal.
Ni teaches wherein the information indicates that the search for the second monitoring target is successful ([0011] disclosing when a robot finds the target it broadcasts the information of the search success to other robots).
Mochizuki as modified by Mizushina and Zheng and Ni are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Zheng to incorporate the teaching of Ni of wherein the processing circuitry is further configured to control transmission of information to the second robot, the information indicates that the search for the second monitoring target is successful, and the second robot is a transmission source of the second alert mode request signal in order for the other robots to assist the robot in the rescue if needed and avoid unnecessary searching after target is found.
Lin teaches the second robot is a transmission source of the second alert mode request signal ([0026] disclosing robot R2 broadcasts to other robots including robot R1 the success in relegating a task, robot 1 as taught in [0022]-[0023] is the robot that transmitted the task to robot R2 “source of second alert mode request signal”). 
Mochizuki as modified by Mizushina and Ni and Lin are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina and Ni to incorporate the teaching of Lin of the second robot is a transmission source of the second alert mode request signal in order for the robots to cooperate in completing a task.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Mochizuki (JP2009050970) in view of Mizushina (JP2012038339) and Lin (US20090015404).
Regarding claim 5, Mochizuki as modified by Mizushina teaches the first robot according to claim 2 in a case in which the second monitoring target is absent after being present within the monitorable range of the first robot(Mizushina [0041] disclosing if the person is not detected for too long for example sleeping too long or staying in the bathroom for too long, this is considered abnormal behavior. This can be interpreted to mean if the target is not present within monitorable range when in the bathroom after being present within the monitorable range).
Mochizuki as modified by Mizushina does not teach Mochizuki as modified by Mizushina and Zheng does not teach the processing circuitry is further configured to control transmission of the received second alert mode transition request signal to a third robot.
Lin teaches the processing circuitry is further configured to control transmission of the received second alert mode transition request signal to a third robot ([0022]-[0023] disclosing robot 1 after receiving a broadcast message “second alert mode transition request signal” broadcasts the message to other robots R2 and R3, i.e. transmits it to a third robot).
Mochizuki as modified by Mizushina and Lin are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina to incorporate the teaching of Lin of the processing circuitry is further configured to control transmission of the received second alert mode transition request signal to a third robot in order for the robots to cooperate in completing a task.

Regarding claim 6, Mochizuki as modified by Mizushina teaches the first robot according to claim 1.
Mochizuki as modified by Mizushina and Zheng does not teach wherein the processing circuitry is further configured to end the alert mode based on a successful search of the second monitoring target by the second robot and the second robot is a transmission source of the second alert mode transition request signal.
Lin teaches wherein the processing circuitry is further configured to end the alert mode based on a successful search of the second monitoring target by the second robot and the second robot is a transmission source of the second alert mode transition request signal ([0026] disclosing R2 successfully completed the search and execution of event A and thus at step S211 the broadcast is ended, this is interpreted as ending the alert mode when the search for the second target is successful).
Mochizuki as modified by Mizushina and Lin are analogous art because they are in the same field of endeavor, robot monitoring target. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mochizuki as modified by Mizushina to incorporate the teaching of Lin of wherein the control unit ends the alert mode if it is recognized that another robot of a transmission source of the alert mode transition request signal succeeds in searching for the second monitoring target in order for the robots to resume their original tasks.
Allowable subject matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 would be allowable for disclosing the first robot according to claim 15, wherein the processing circuitry is further configured to:
Identify, based on the sensing data, a specific monitoring target associated with the first monitoring target;
Transition to a group monitoring mode based on the identification of the specific monitoring target;
Execute the charging operation in a case in which a third robot monitors the specific monitoring target and transitions to the group monitoring mode; and 
Release the condition based on the transition of the third robot to the group monitoring mode;
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20070192910 discloses assistive interactive robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664